     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 1 of 7 PageID #: 594




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                       PETITIONER

v.                                                                          No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                   RESPONDENT


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Shakeyia Joyner for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition as untimely filed

under 28 U.S.C. § 2244(d)(2). Ms. Joyner has responded to the motion, and the matter is ripe for

resolution. For the reasons set forth below, the State’s motion to dismiss will be granted and the

instant petition for a writ of habeas corpus dismissed as untimely filed.

                                    Facts and Procedural Posture

        Shakeyia D. Joyner is in the custody of the Mississippi Department of Corrections (“MDOC”)

and housed at the Central Mississippi Correctional Facility in Pearl, Mississippi. On December 13,

2017, she pled guilty to one count of armed robbery under the holding in North Carolina v. Alford,

400 U.S. 25, 37-38 (1970) in Cause No. 2016-0610CWD in the Circuit Court of DeSoto County,

Mississippi. Exhibit A1 (Petition to Enter Plea of Guilty). On January 3, 2018, the DeSoto County

Circuit Court sentenced Ms. Joyner to serve ten (10) years in the custody of the MDOC, and upon

release, ten (10) years of post-release supervision (“PRS”) with five (5) years reporting and five (5)

years of supervision. Exhibit B (Sentencing Order).




        1
         The exhibits referenced in the instant memorandum opinion may be found attached to the
State’s Motion to Dismiss.
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 2 of 7 PageID #: 595




       On December 4, 2019, Mr. Joyner filed a pro se Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254, which was stamped as “filed” by this Court on December 4, 2019. ECF doc. 1.2

                                   One-Year Limitations Period

       Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:

       (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The limitation
       period shall run from the latest of –

               (A) the date on which the judgment became final by the conclusion of direct
               review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by State
               action in violation of the Constitution or the laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially recognized
               by the Supreme Court, if the right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims presented
               could have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State postconviction or other
       collateral review with respect to the pertinent judgment or claim is pending shall not
       be counted toward any period of limitation under this subsection.

28 U. S.C. § 2244(d)(1) and (2).

       Shakeyia Joyner pled guilty to armed robbery on December 13, 2017, and on January 3, 2018,

the DeSoto County Circuit Court entered its sentencing order. By statute, there is no direct appeal

from a guilty plea. See Miss. Code Ann. § 99-35-101. As such, Ms. Joyner’s conviction became final

on January 3, 2018, the date on which the circuit court sentenced Joyner on her guilty plea. See




       2
         Ms. Joyner did not date the instant Petition; however, the date on the envelope as received by
the Clerk of this Court is December 4, 2019.

                                                 -2-
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 3 of 7 PageID #: 596




Roberts v. Cockrell, 319 F.3d 690 (5th Cir. 2003). Hence, Ms. Joyner’s deadline to seek federal habeas

corpus relief became January 3, 2019. The DeSoto County Circuit Court’s electronic records reflect

that Ms. Joyner has filed no post-conviction motions in that court. Likewise, the docket of the

Mississippi Supreme Court shows that Ms. Joyner has filed no appeals or other post-conviction

motions in that court. Thus, Ms. Joyner does not enjoy statutory tolling as set forth in 28 U.S.C. §

2244(d)(2). As such, Ms. Joyner’s federal habeas corpus deadline remained January 3, 2019.

        Under the prison “mailbox rule,” the instant pro se federal petition for a writ of habeas

corpus is deemed filed on the date the petitioner delivered it to prison officials for mailing to the

district court. Coleman v. Johnson, 184 F.3d 398, 401, reh’g and reh’g en banc denied, 196 F.3d

1259 (5th Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000)

(citing Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998)). In this case, the federal petition

was filed sometime between the date it was signed on December 1, 20193, and the date it was

received and stamped as “filed” in the district court on December 4, 2019. The instant petition

was thus nearly eleven months after the January 3, 2019, filing deadline.

                                          Equitable Tolling

        Ms. Joyner is not entitled to equitable tolling. “The doctrine of equitable tolling

preserves a [petitioner’s] claims when strict application of the statute of limitations would be

inequitable.” United States v. Patterson, 211 F.3d 927, 930 (5th Cir.2000) (per curiam) (internal

quotations omitted). The one-year limitations period of the Anti-Terrorism and Effective Death

Penalty Act (“AEDPA”) in 28 U.S.C. § 2255(f) is not jurisdictional; thus, it is subject to



        3
          The court gives Ms. Joyner the benefit of the standard three days to account for time the
petition took to travel in the mail.

                                                  -3-
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 4 of 7 PageID #: 597




equitable tolling. United States v. Wynn, 292 F.3d 226, 230 (5th Cir.2002). For this reason, a

district court may toll the AEDPA limitations period. Id. at 229–30.

        The decision whether to apply equitable tolling turns on the facts and circumstances of

each case. Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.2000); see also Alexander v. Cockrell,

294 F.3d 626, 628 (5th Cir.2002) (per curiam). However, a court may apply equitable tolling

only “in rare and exceptional circumstances.” Davis v. Johnson, 158 F.3d 806, 811 (5th

Cir.1998); see also Minter v. Beck, 230 F.3d 663, 666–67 (4th Cir.2000) (“[E]quitable tolling of

the AEDPA's one year limitation period is reserved for those rare instances where – due to

circumstances external to the party's own conduct – it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.”) (quotation omitted).

        The petitioner bears the burden of establishing that equitable tolling is warranted. See

Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh’g, 223 F.3d 797 (2000) (per

curiam). In order to satisfy his burden, the petitioner must show “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way” of timely

filing his § 2255 motion. Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 1085, 166 L.Ed.2d

924 (2007). A petitioner’s delay of even four months shows that he has not diligently pursued

his rights. Melancon v. Kaylo, 259 F.3d 401, 408 (5th Cir. 2001)

        It appears that Ms. Joyner may be arguing that equitable tolling applies to her because she is

allegedly mentally disabled – and thus incompetent to plead guilty or otherwise be held criminally

liable for her behavior. To be entitled to equitable tolling, a petitioner must make both a threshold

showing of incompetence – and show that the incompetence affected her ability to file a timely

petition for a writ of habeas corpus. Jones v. Stephens, 541 Fed.App’x. 499 (5th Cir. 2013). Though

Ms. Joyner states that she is intellectually disabled, she does not explain how her alleged disability
                                                   -4-
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 5 of 7 PageID #: 598




adversely impacted her guilty plea. ECF doc. 1, p. 16. In addition, transcripts from both the Guilty

Plea hearing and Sentencing do not show that she was disabled at the time of her plea; the trial judge

specifically found:

        You appear to understand your rights. You intelligently admitted all the facts
        necessary for the offense. You’ve asserted no facts that if were true would constitute a
        defense to the allegations in the petition. You’ve been fully advised of your rights and
        understand that consequences of admitting. You are represented by Counsel. The
        Court has jurisdiction. I will accept your admission. I detect no mental or emotional
        illness. You have petitioned the Court in your own handwriting asking that I accept
        your plea of guilty. I will, therefore, accept your plea of guilty to armed robbery.

See Exhibits C and D (State of Mississippi v. Shakeyia Joyner, In the Circuit Court of DeSoto County,

Mississippi, Cause No. CR-2016-610-CWD; Plea Transcript and Sentence Transcript).

        Ms. Joyner also seems to argue that she is actually innocent of the armed robbery based upon

a letter from another inmate claiming to have committed the crime. The Supreme Court has yet to

definitively resolve whether there is a federal Constitutional right to be released upon proof of

actual innocence. § 6:17. Freestanding claim of actual innocence, Postconviction Remedies. As

Chief Justice Roberts noted,

        Whether such a federal right exists is an open question. We have struggled with it
        over the years, in some cases assuming, arguendo, that it exists while also noting the
        difficult questions such a right would pose and the high standard any claimant would
        have to meet. House[v. Bell], 547 U.S., at 554–555, 126 S.Ct. 2064; Herrera [v.
        Collins], 506 U.S., at 398–417, 113 S.Ct. 853; see also id., at 419–421, 113 S.Ct. 853
        (O'Connor, J., concurring); id., at 427–428, 113 S.Ct. 853 (Scalia, J., concurring);
        Friendly, Is Innocence Irrelevant? Collateral Attack on Criminal Judgments, 38 U. Chi.
        L.Rev. 142, 159, n. 87 (1970).

Dist. Attorney's Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 71–72, 129 S. Ct. 2308, 2321,

174 L. Ed. 2d 38 (2009). The Supreme Court has since held that “actual innocence, if proved, serves

as a gateway through which a petitioner may pass whether the impediment is a procedural bar … or,

as in this case, expiration of the statute of limitations.” McQuiggin v. Perkins, 569 U.S. 383 (2013).

                                                  -5-
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 6 of 7 PageID #: 599




To state a valid claim of actual innocence, a petitioner bears the burden of persuasion to show that, “in

light of the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond

reasonable doubt.” Id. at 386.

        The evidence upon which Ms. Joyner relies is a letter purporting to be from Ms. Samia Reed,

who was in pretrial detention facing first degree murder charges at the time she drafted the letter. Doc.

3 at 25-28. Ms. Reed states in the letter that she participated in the robbery for which Ms. Joyner was

convicted – and that Ms. Joyner was not involved. Id. The State’s summary of the proof it would

offer during the change of plea, however, tends to show that Ms. Joyner was involved.

        One victim of the robbery stated that he knew Ms. Joyner through an acquaintance, Larry

Joyner. Doc. 28-3 at 14-16. He also stated that Ms. Joyner had previously stolen checks from him

and attempted to cash them. Id. Another victim of the robbery identified Shakeyia Joyner in a photo

lineup as one of the perpetrators. Id. at 15. Ms. Joyner owned a four-door white vehicle – which

matched the description of the vehicle used the flee the scene. Id. The uncorroborated letter of an

inmate simply cannot overcome the evidence of Ms. Joyner’s guilt such that, “in light of the new

evidence, no juror, acting reasonably, would have voted to find [her] guilty beyond reasonable doubt”

– especially in light of her guilty plea. McQuiggin, supra, at 386. For these reasons, Ms. Joyner has

not met the elements to establish that she is actually innocent of the crime of her conviction – and

thus entitled to equitable tolling. As such, her petition for a writ of habeas corpus is untimely filed.




                                                   -6-
     Case: 3:19-cv-00271-NBB-JMV Doc #: 32 Filed: 05/18/20 7 of 7 PageID #: 600




                                          Conclusion

       For the foregoing reasons, the State’s motion to dismiss will be granted, and the instant

petition for a writ of habeas corpus will dismissed with prejudice and without evidentiary

hearing as untimely filed under 28 U.S.C. § 2244(d). A final judgment consistent with this

memorandum opinion will issue today.

       SO ORDERED, this, the 18th day of May, 2020.

                                                            /s/ Neal Biggers
                                                            NEAL B. BIGGERS
                                                            SENIOR U. S. DISTRICT JUDGE




                                               -7-
